DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. This action is in reply to Applicant’s filing of the latest claim set dated August 19, 2022. 
3.  Applicant has amended claims 1, 9, 25, 30-31, 33-34, 36, and 38. Claims 2, 4-5, 10, 12-13, 17-24, 26, 28-29, 32, and 35 were previously cancelled. Applicant has now cancelled claim 37. Claim 40 has been newly added. Thus, claims 1, 3, 6-9, 11, 14-16, 25, 27, 30-31, 33-34, 36 and 38–40 are pending and are allowed.

Response to Arguments for Previous §35 U.S.C. §101 Rejection
4. Applicant’s arguments with respect to the claims being patent-eligible are persuasive. Specifically, Applicant states that the pending claims “provide limitations directed to a practical application of an abstract idea…” and that they “include a sequence of ordered and specific steps that detect a placement posture event on the terminal before obtaining the placement posture information, determining the tilt angle, and then triggering the facial-recognition. This sequence of steps enables performing facial recognition of a user to open a utility application on a terminal that requires user authentication in a seamless manner and without proactive operation by the user.” (See Applicant’s Arguments, p. 15). The claims are eligible because the claims as a whole integrates an abstract idea into a practical application since the authentication of a user is only performed if the terminal detects a preset tilt angle of the terminal with a certain range relative to the position of the user. Once this has been done, an application on the terminal is opened for the user as described in the last limitation of independent claims 1, 9, and 25. 

Allowable Subject Matter
5.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations of claim 1 were not taught by the previously cited prior art: 
“performing, using the facial recognition processor, the facial recognition on the user when the tilt angle is in the preset range without notifying the user of performing the facial recognition, wherein the facial recognition is performed according to triggering the facial recognition processor and regardless of detecting an action of the terminal other than obtaining the placement posture information;” and 
“performing a second recognition process on the user instead of the facial recognition when the tilt angle is not in the preset range, wherein the second recognition process includes at least one of a fingerprint recognition, an iris recognition, a voiceprint recognition, a digit password recognition, and a pattern password recognition…”
The following relevant prior art is the closest that has been found to the present invention, but it does not disclose the limitations found above relating to performing facial recognition of a user only when the tilt angle of a terminal is in a preset range relative to the user and then performing a second authentication process on the user if the tilt angle is not in the preset range.
YUAN et al. (U.S. Pub. No. 2018/0307819) teaches a method for controlling a terminal in order to conduct a payment operation using an authentication means. However, YUAN does not teach the use of a terminal that performs a facial recognition of a user only when the tilt angle of a terminal is in a preset range relative to the user. In addition, YUAN doesn’t teach that if the tilt angle is not within a preset range, then another authentication means will be performed to verify the user’s identity. The present invention provides all of this.
For these reasons, independent claims 1, 9, and 25 are deemed to be allowable over the most relevant prior art, and claims 3, 6-8, 11, 14-16, 27, 30-31, 33-34, 36, and 38-40 are allowed by dependency of allowed independent claims 1, 9, and 25. 

Regarding §35 U.S.C. §101, the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. The general details include receiving placement posture information and performing facial recognition or other authentication based on satisfying a preset tilt angle in order to open an application. 
Claim 1 recites the followings limitations, “determining, based on the placement posture information, whether a tile angle of the terminal relative to a first plane is in a preset range; triggering, based on the placement posture information, a facial recognition processor of the terminal to perform facial recognition on the user;
performing, using the facial recognition processor, the facial recognition on the user when the tilt angle is in the preset range without notifying the user of performing the facial recognition,
wherein the facial recognition is performed according to triggering the facial recognition processor and regardless of detecting an action of the terminal other than obtaining the placement posture information;”
Thus, the claim is eligible because the claim as a whole integrates an abstract idea into a practical application since the authentication of a user is only performed if the terminal detects a preset tilt angle of the terminal with a certain range relative to the position of the user. Once this has been successfully performed and the user is authentication, an application on the terminal is opened for the user to carry out further actions using the terminal. Accordingly, the prior rejection under 35 U.S.C. §101 is hereby withdrawn.

6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/Amit Patel/
Examiner Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696